DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Arvesen on 6/4/2021.
IN THE CLAIMS as filed 9/27/2019:
Replace Claim 1 with:
1.	A cooking appliance comprising:
a main body comprising a control panel;
a valve positioned inside the main body and comprising a valve shaft being pushable and rotatable; and
a knob assembly comprising: 
an inner knob coupled with the valve shaft, and
an outer knob being movable in a first direction in which the outer knob approaches the inner knob, the outer knob comprises a threaded boss portion protruding from a top interior surface of the outer knob toward the inner knob,
wherein, based on the outer knob moving by a first push distance in the first 
Delete Claim 6.
In Claim 7, line 1, replace the limitation “claim 6” with --claim 4--.
In Claim 7, line 2, replace the limitation “the boss portion” with --the threaded boss portion--.
In Claim 8, line 2, replace the limitation “screw thread of the” with --threaded--.
In Claim 9, line 2, replace the limitation “the boss portion” with --the threaded boss portion--.
Replace Claim 11 with:
11.	A cooking appliance comprising:
a main body comprising a control panel;
a valve positioned inside the main body and comprising a valve shaft being pushable and rotatable; and
a knob assembly comprising:
a knob coupled with the valve shaft and configured to push and rotate the valve shaft, and
a cover knob covering the knob to prevent the knob from being pushed,
wherein the cover knob comprises a boss protruding toward the knob,
wherein the boss comprises a screw thread formed in an inner surface of the boss, and
wherein the knob comprises a boss hole through which the boss passes.

Delete Claim 14.
In Claim 15, line 1, replace the limitation “claim 14” with --claim 11--.
Replace Claim 20 with:
20.	A cooking appliance comprising:
a valve body;
a valve shaft being insertable in the valve body and being rotatable with respect to the valve body when being inserted in the valve body; and
a knob assembly coupled with the valve shaft and configured to insert the valve shaft in the valve body and rotate the valve shaft with respect to the valve body, the knob assembly comprising:
an inner knob coupled with the valve shaft; and
an outer knob movable relative to the inner knob by a first distance, wherein, based on the outer knob moving by less than the predetermined first distance in a direction in which the outer knob approaches the inner knob, the outer knob does not push the inner knob,
wherein subsequent to the outer knob moving the first distance in the direction in which the outer knob approaches the inner knob, the outer knob is movable a second distance in order to enable rotation of the valve shaft, the second distance being greater than the first distance.
Reasons for Allowance
Claims 1-5, 7-13, 15-20 are allowed.
the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claims 1, 11, and 20.
Re 1, Pionek (US 2017/0227231) discloses: a cooking appliance comprising: a main body comprising a control panel; a valve (714) positioned inside the main body and comprising a valve shaft (1014) being pushable and rotatable (see fig 24, 1014 pushed to release 2402 from 2404 and allow rotation); and a knob assembly comprising: an inner knob (704) coupled (indirectly through 702) with the valve shaft, and an outer knob (702) being movable in a first direction, wherein, based on the outer knob moving by a first push distance in the first direction, the valve shaft and the inner knob are prevented from rotating (knob must be pushed some distance in order to release 2402 from 2404, movement less than that distance prevents valve shaft and inner knob from rotating).
Pionek does not disclose: the outer knob approaches the inner knob.
Schramm (US 2,501,008) teaches: the outer knob (16) approaches the inner knob (9), for the purpose of preventing accidental actuation of the valve controls (column 1, lines 5-9). See also: Warren (US 4,549,716); Melloy (US 2,899,841); Seward (US 5,513,831); Lavigne (US 7,285,738).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Pionek with: the outer knob approaches the inner knob; as taught by Schramm, for the purpose of preventing accidental actuation of the valve.
Schramm also teaches: the knob assembly further comprises an elastic member (19) positioned between the outer knob and the inner knob [Claim 4]; the outer knob [Claim 6]; a hole (13) opposite the boss portion; and a support surface (figs 2-3) positioned around the hole [Claim 7]; a coupling member (14) passed through the hole and screwed with the screw thread of the boss portion [Claim 8]; one end of the elastic member is in contact with the boss portion and the other end of the elastic member is in contact with the support surface (figs 2-3) [Claim 9]; the coupling member comprises a head portion including a diameter that is larger than a diameter of the hole, and26DOCKET NO.: SAMS14-80194PATENT the head portion prevents the outer knob from being separated from the inner knob in the second direction that is opposite to the first direction (figs 2-3) [Claim 10]; however, the resulting combination of Pionek in view of Schramm does not disclose: the outer knob comprises a threaded boss portion protruding from a top interior surface of the outer knob toward the inner knob, as required by amended Claim 1. As set forth above, the boss portion within Schramm is interpreted as the top portion of (16) which defines the top interior surface, and thus Schramm does not disclose that the boss portion extends from a top interior surface as required by Claim 1. Therefore, Claim 1 is considered unobvious over Pionek in view of Schramm.
Re 11, as set forth above, Schramm teaches a boss, however, Schramm does not disclose a boss hole through which the boss passes, as required by amended Claim 11. Therefore, Claim 11 is considered unobvious over Pionek in view of Schramm.
Re 20, the resulting combination of Pionek in view of Schramm discloses the limitations of Claim 20 as providing the teaching of Schramm of the outer knob being 
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656